DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,15 recite a substantially hollow body. The term “substantially” renders the claims indefinite as the specification does not define parameters for the hollow body; its scope is unclear; and that bears upon the flow in the ring used in the torch. The terms “substantially transverse in those claims, “substantially evenly distributed” in claims 3,4,5,19,20 and “substantially transversal” in claim 15 are unclear. The recitations are vague and indefinite. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Sanders et al (US 4902871) in view of Luo et al (US 5965040) and Luo et al (US 5726415).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sanders discloses for claim 1: 1. A gas control swirl ring for a plasma arc torch(abstract, fig 1), the swirl ring  18 comprising: a substantially hollow body for receiving an electrode, the body having a distal end, a 5proximal end, an interior cavity at least partially defined by an interior surface of the body, and an exterior surface, the distal and the proximal ends of the body defining a longitudinal axis extending therethrough(fig 1,2); a first set of flow passages 38,34 defined at a 
The claim at best differs in encompassing an expressed orientation of flow passages. 
Luo ‘040 shows such orientation in fig 2 and described in col 5line 1-10.
Luo ‘415 teaches that orientation in fig 1,3,8.
The advantage is improved flow of plasma gas relative to the electrode.
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Sanders with alternate orientation of flow passages as taught by Luo ‘040 and Luo ‘415 for improved flow of plasma gas relative to the electrode.
References to Sanders unless otherwise indicated.
2. The swirl ring of claim 1, wherein the set of swirling flow passages are angled with respect a radial axis to conduct the gas flow therethrough, the radial axis being perpendicular to the 25longitudinal axis(fig 1,2).  

304. The swirl ring of claim 1, wherein the second set of flow passages comprise a series of ports that are substantially evenly distributed circumferentially around the swirl ring(fig 1,2).  
5. The swirl ring of claim 1, wherein the set of swirling flow passages are substantially evenly distributed circumferentially around the swirl ring(fig 1,2).  
56. The swirl ring of claim 1, wherein at least a portion of the interior surface of the swirl ring defines at least a portion of the interior cavity that is located proximal to the set of swirling flow passages(fig 1,2).  
7. The swirl ring of claim 6, wherein the interior cavity is further defined by an exterior surface 10of the electrode(fig 1,2).  
8. The swirl ring of claim 1, wherein the second set of flow passages are in fluid communication with the interior cavity(fig 1,2).  
159. The swirl ring of claim 1, further comprising at least one sealing member between the interior surface of the swirl ring and an exterior surface of the electrode(conventional, Luo ‘040 fig 2).  
10. The swirl ring of claim 1, wherein an axial distance between the first set of flow passages and the second set of flow passages is about 0.100 inches to about 0.200 inches(Luo’ 040 c 7 l 40-55).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient disposition of flow passages relative to number of swirl shapes for optimization and as a result effective variable because Applicant has not disclosed that disposition of flow passages provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have 
	
11. The swirl ring of claim 1, wherein at least one of the first set of flow passages or the second set of flow passages has a diameter between about 0.030 inches and about 0.060 inches.  (Luo’ 040 c 7 l 40-55).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient disposition of flow passages relative to number of swirl shapes for optimization and as a result effective variable because Applicant has not disclosed that disposition of flow passages provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with exemplary dimensions of Luo ‘040 because result and effect are conventional.

12. The swirl ring of claim 1, wherein the first set of flow passages and the second set of flow 25passages are circumferentially offset from one another about the longitudinal axis. (Conventional)  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient disposition of flow passages relative to number of swirl shapes for optimization and as a result effective variable because Applicant has not disclosed that disposition of flow passages provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with exemplary dimensions of Luo ‘040 because result and effect are conventional.
 

14. The swirl ring of claim 1 further comprising a flow diversion element disposed on the outer 30surface of the swirl ring(20,24,fig 1,2).  
15. A method for cooling an electrode of a plasma arc torch, the method comprising: introducing a gas flow into the plasma arc torch that comprises a swirl ring having a substantially hollow body for receiving the electrode, the body of the swirl ring having (i) a distal end, (ii) a proximal end, (iii) an interior cavity at least partially defined by an 5interior surface of the body and an exterior surface of the electrode, and (iv) an exterior surface, the distal and the proximal ends of the body defining a longitudinal axis extending therethrough; directing the gas flow through a first set of flow passages along a first direction while cooling a rear portion of the electrode, the first set of flow passages defined at a proximal end of a 10proximal portion of the swirl ring body, the first direction connecting the exterior surface and the interior surface of the body and substantially transversal to the longitudinal axis; directing the gas flow distally along the longitudinal axis; and directing at least a portion of the gas flow through a second set of flow passages along a second direction, the second set of flow passages distal to the first set of flow passages 15and defined at the proximal portion of the body, the second direction being opposite of the first direction, the second direction connecting the interior surface and the exterior surface of the body and substantially transversal to the longitudinal axis(fig 1,2). See the rejection of claim 1. 
16. The method of claim 15, further comprising directing at least a portion of the gas flow 20through a set of swirling flow passages along a third direction, the set of swirling flow passages 
17. The method of claim 16, wherein the set of swirling flow passages imparts a swirling motion 25to the portion of gas flow therethrough(fig 1,2).  
18. The method of claim 16, wherein the second set of flow passages are located axially between the first set of flow passages and the swirling flow passages(fig 1,2).  
19. The method of claim 15, wherein the first set of flow passages comprise a series of ports that 30are substantially evenly distributed circumferentially around the swirl ring(fig 1,2).  
20. The method of claim 15, wherein the second set of flow passages comprise a series of ports that are substantially evenly distributed circumferentially around the swirl ring(fig 1,2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Twarog et al (US 8680415) col 8 l 45-60; Conway et al (US 2004/0195219) fig 19,25,¶ 158,165,167 for offset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761